OPINION OF THE COURT
Saxe, J.P
When a disabled opera patron, experiencing physical difficulty in maneuvering into his seat in the darkened opera house, falls into another patron, knocking her down and causing her injuries, regardless of how unfortunate the accident and its consequences may be, the injured audience member does not have a viable negligence claim against the opera house, in the absence of some breach of duty not present here. The claim that the house staff was negligent in permitting the patron to take his seat without an escort, or after the house lights went down, cannot stand insofar as the opera house has no duty to provide such an escort. Although the Metropolitan Opera has enacted a house rule that prohibits audience members from being seated after the house lights have gone down, this rule cannot breathe life into plaintiff’s claim by creating a duty, regardless of whether we view the rule as one of etiquette or one of safety.
The asserted facts are these: On December 3, 2001, plaintiff Estelle Gilson and a friend attended a performance at the Metropolitan Opera House at Lincoln Center. Mrs. Gilson was seated in an aisle seat in the dress circle, row E. A couple, defendant Taitt and his wife, was seated inside the row, past Mrs. Gilson’s seat.
During an approximately 20-minute intermission, all the individuals involved left their seats. Flaintiff and her friend returned to their seats when the signal bells sounded, and thereafter the house lights went down in preparation for the second act. However, the Taitts did not return to their seats until after the music for the second act had already begun, which, according to plaintiff’s estimation, was about 10 minutes into the second act.
The Taitts returned in the darkened auditorium, without any escort or assistance by ushers. Flaintiff got out of her seat and *57stepped into the aisle and down a step in order to give them room to pass, and Mrs. Taitt tried to assist her husband toward his seat. Mr. Taitt, who seemed to Mrs. Gilson to be rigid, unsteady, and unable to move his arms, lost his balance and fell into plaintiff, who fell down the stairs, striking various portions of her body on the balustrade or the wall at the bottom of the stairs.
Plaintiffs’ complaint as against defendant Lincoln Center was dismissed as a claim against an out-of-possession lessor without a right of re-entry. However, the LAS court denied summary judgment on the claim against the Metropolitan Opera, reasoning that there were questions of fact “including, but not limited to whether defendant maintained the stair aisles in a dangerous manner thereby causing a dangerous condition which caused the plaintiffs accident.” We reverse, concluding that accepting the facts as alleged and all possible inference that may be made in plaintiffs’ favor, there is no basis for a viable claim of negligence.
In essence, the claims brought by Mrs. Gilson and her husband against the Metropolitan Opera are primarily that its staff members were negligent in allowing Mr. Taitt to return to his seat after the performance had resumed, without an escort or a flashlight to light his way, when the aisle lighting was too dim. This claim is supported by a portion of the Metropolitan Opera’s “Performance Staff Rules and Guidelines” indicating that patrons will not be seated once the performance begins. Plaintiffs also rely upon an affidavit by a licensed engineer, who asserts that he visited the opera house some two years after the accident, at which time he measured the amount of light on the aisle stairway and found it to be less than two footcandles, in violation of the New York City Building Code; he further asserts that at that visit, he found that the yellow edges of the steps were not visible when the house lights were down. He alleges that the conditions he found violated Building Code (Administrative Code of City of NY) §§ 27-127, 27-128, 27-381, 27-540 and 27-541.
The dissent emphasizes that issues of fact exist as to whether house staff at the Metropolitan Opera were aware that this apparently infirm patron was returning to his seat after the hall had been darkened and the performance had begun. However, issues of fact only preclude summary judgment when they are material to deciding the matter. Even though we cannot make a finding of fact at this juncture as to whether house staff at the *58Metropolitan Opera permitted Mr. Taitt and his wife to enter the auditorium and return to his seat unattended by an usher after the performance had begun, the resolution of this point is irrelevant for purposes of this negligence claim against the Metropolitan Opera. The factual assertions, taken together, with all possible inferences in plaintiffs’ favor, do not present a basis for a proper finding of negligence against the opera house.
The assertion that an infirm individual, escorted by a spouse or companion, was not shown to his seat by an usher, does not state a breach of any common-law duty owed to its patrons by the opera house, in the absence of some specially created duty not present here. That the house lights were down at the time does not create any such duty. Nor does the existence of a “house rule” precluding patrons from being seated after the theater is darkened.
Initially, Metropolitan Opera’s “Performance Staff Rules and Guidelines” cannot be relied upon to establish the standard of conduct by which defendant’s staff must be judged. The provision directing staff not to admit audience members once the house lights have gone down and the performance has begun is simply a guideline promulgated by the organization for the benefit of performers and the seated members of the audience, to protect them from being disturbed during the performance. While one portion of the pamphlet refers to the safety of patrons, it merely states,
“For reasons of safety and because no one is seated once the performance begins, every effort should be made to see that ticket holders do not cluster inside the entrance to the Auditorium prior to or during the performance. All ticket holders should be seated quietly and efficiently, especially when the house lights are down or during a late seating.” (Emphasis added.)
A rational reading of this provision discloses that the reference to safety is not the motivation for refusing to seat patrons during a performance; rather, both safety concerns and the no-seating policy are, jointly, the motives for the direction that “every effort should be made to see that ticket holders do not cluster inside the entrance to the Auditorium prior to or during the performance.”
Moreover, even if the no-seating policy had been adopted in order to protect the audience members’ safety rather than as a rule of etiquette, the policy would still amount to an internal *59rule imposing “a standard that transcends reasonable care,” the breach of which cannot be considered evidence of negligence (see Sherman v Robinson, 80 NY2d 483, 489 n 3 [1992]), at least where there is no showing of detrimental reliance by the plaintiff on the rule (see Prince v New York City Hous. Auth., 302 AD2d 285, 286 [2003], citing Clarke v New York City Tr. Auth., 174 AD2d 268, 275-276 [1992]).
Were we to now impose on the Metropolitan Opera a duty to escort into his or her seat any audience member not seated once the house lights were down, based upon the relied-upon guideline, we would, in effect, be punishing it for attempting to ensure an exceptional level of courtesy to the audience and the performers. Such a ruling could also lead to a new and heightened standard of care for all theatrical venues in which audience members sometimes take their seats after the house lights are turned down, such as movie theaters, concert halls and other arenas.
Nor is plaintiffs’ negligence claim against the Metropolitan Opera saved by the expert’s assertions claiming insufficient lighting in violation of New York City Building Code (Administrative Code of City of NY) § 27-381 (a), and other violations. Initially, section 27-381 (a), relied on by plaintiffs’ expert to assert that the lighting should have measured a minimum of two footcandles, applies to corridors and exits; section 27-532 (a) (9), applicable to aisles, require only one-half footcandle of lighting. However, even assuming that the applicable illumination requirement is the two footcandles in section 27-381 (a), plaintiffs’ expert’s measurement of light output performed almost two years after the accident is not probative of whether the measure of light output was the same at the time of the accident (see McGarvey v Bank of N.Y., 7 AD3d 431 [2004]; Kruimer v National Cleaning Contrs., 256 AD2d 1 [1998]; Papazian v New York City Tr. Auth., 293 AD2d 658 [2002]). Furthermore, the expert’s affidavit does not even indicate that he was measuring the light output in the particular aisle where the accident occurred, rendering his findings even more irrelevant (see Murphy v Conner, 84 NY2d 969, 972 [1994]). Review of the remainder of the Code provisions he cited reflects no connection between any of them and the conditions in the opera house.
In addition to all these failings, nothing in plaintiffs’ submissions explains how the claimed malfeasance or nonfeasance of the Metropolitan Opera led to Mr. Taitt’s loss of balance and fall, which do not appear to have been related to an inability to *60see his seat, but rather, to his difficulty in ambulating there. What occurred here is that one audience member, experiencing physical problems in taking his seat due to a disability, fell into another audience member. There is no basis in law to hold the owner of the venue liable for this accident.
Accordingly, the order of the Supreme Court, Bronx County (Janice L. Bowman, J.), entered on or about April 21, 2004, which, to the extent appealed from, denied defendants’ motion insofar as it sought summary judgment dismissing the complaint against defendant Metropolitan Opera, should be reversed, on the law, without costs, that aspect of the motion granted, and the complaint against defendant Metropolitan Opera dismissed. The Clerk is directed to enter judgment accordingly.